UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4915



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RUSSELL LEE EBERSOLE,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-03-112)


Submitted:   June 30, 2006                 Decided:    July 13, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory E. Stambaugh, LAW OFFICES OF GREGORY E. STAMBAUGH,
Manassas, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Thomas H. McQuillan, Robert C. Erickson, Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Russell Lee Ebersole was convicted on twenty-five counts

of wire fraud, in violation of 18 U.S.C.A. § 1343 (West Supp.

2006), and two counts of presenting false claims to the government,

in contravention of 18 U.S.C. § 287 (2000).                  The district court

originally imposed a total sentence of seventy-eight months in

prison:      eighteen months on one of the wire fraud counts and a

consecutive     sixty    months    on   the     remaining   twenty-six     counts.

Ebersole appealed his convictions and sentence.                      We affirmed

Ebersole’s convictions, but vacated his sentence and remanded for

resentencing, concluding that, pursuant to United States v. Booker,

543   U.S.   220     (2005),   Ebersole’s       sentence    violated    the    Sixth

Amendment,     and    that   the   sentence     enhancement    for     abuse    of   a

position of trust was improper “in the present circumstances.”

United States v. Ebersole, 411 F.3d 517, 534 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1142 (2006).

             Upon remand, the district court sentenced Ebersole to a

total of sixty-three months in prison:                concurrent sixty month
terms on the wire fraud counts and concurrent three-month terms on

the false claims counts to be served consecutively to the wire

fraud counts.        Ebersole timely appealed.

             Ebersole    argues     that   his    sentence    following        Booker
violates his due process rights, as informed by ex post facto

principles.     This claim is foreclosed by our recent decision in

United States v. Davenport, 445 F.3d 366 (4th Cir. 2006).




                                        - 2 -
          Accordingly, we affirm Ebersole’s sentence.      We deny

Ebersole’s motions to remand or to file a supplemental brief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -